                                      Case 17-18950-AJC                Doc      Filed 08/16/19           Page 1 of 3
  Fill in this information to identify the case:
  Debtor 1              Luis Alberto Salgado
  Debtor 2              Sandra Salgado
  (Spouse, if filing)
  United States Bankruptcy Court for the: Southern District of Florida (Miami)
  Case number           17-18950

Official Form 410S2
Notice of Postpetition Mortgage Fees, Expenses, and Charges                                                                                 12/16


If the debtor¶s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the debtor's
principal residence, you must use this form to give notice of any fees, expenses, and charges incurred after the bankruptcy filing that you assert
are recoverable against the debtor or against the debtor's principal residence.

File this form as a supplement to your proof of claim. See Bankruptcy Rule 3002.1.

 Name of Creditor: Wells Fargo Bank, N.A.
 Last 4 digits of any number you use to identify
 the debtor's account:      5178                                                    Court claim no. (if known): 3
 Uniform Claim Identifier: WFCHEQ1718950FLS48846319

 Does this notice supplement a prior notice of postpetition fees,
 expenses, and charges?
                No
                Yes. Date of the last notice

Part 1:          Itemized Postpetition Fees, Expenses, and Charges
Itemize the fees, expenses, and charges incurred on the debtor¶s mortgage account after the petition was filed. Do not include any escrow account
disbursements or any amounts previously itemized in a notice filed in this case. If the court has previously approved an amount, indicate that
approval in parentheses after the date the amount was incurred.

            Description                                                           Dates Incurred                                        Amount

    1. Late charges                                                                                                             (1) $            0.00
    2. Non-sufficient funds (NSF) fees                                                                                          (2) $            0.00
    3. Attorney fees                                                                                                            (3) $            0.00
    4. Filing fees and court costs                                                                                              (4) $            0.00
    5. Bankruptcy/Proof of claim fees                                                                                           (5) $            0.00
    6. Appraisal/Broker's price opinion fees                                                                                    (6) $            0.00
    7. Property inspection fees                                                                                                 (7) $            0.00
    8. Tax advances (non-escrow)                                                                                                (8) $            0.00
    9. Insurance advances (non-escrow)                                                                                          (9) $            0.00
    10. Property preservation expenses. Specify:                                                                               (10) $            0.00
    11. Other. Specify:      HAZ INS PREMIUM                                       4/12/2019, 8/8/2019                         (11) $       5,441.00
    12. Other. Specify:                                                                                                        (12) $            0.00
    13. Other. Specify:                                                                                                        (13) $            0.00
    14. Other. Specify:                                                                                                        (14) $            0.00
The debtor or trustee may challenge whether the fees, expenses, and charges you listed are required to be paid. See 11 U.S.C. § 1322(b)(5) and
Bankruptcy Rule 3002.1.

The CM/ECF system imposes certain constraints, including limits on the number of characters that may be entered into certain fields, when filing a
proof of claim. As a result of these constraints and limitations, the creditor name that appears on the bankruptcy court¶s claims register (and any
supplemental proof of claim) may differ from the creditor name that appears on the actual proof of claim form.




 Official Form 410S2                               Notice of PostPetition Mortgage Fees, Expenses, and Charges                             page 1
 1134885-a91fddf7-2aa5-4b20-9441-97926fc2058c-
Debtor 1 Luis Alberto Salgado        Case 17-18950-AJC            Doc       Filed Case
                                                                                  08/16/19      Page 2 of17-18950
                                                                                       number (if known)
                                                                                                          3
            First Name               Middle Name              Last Name


Part 2:      Sign Here

  The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and telephone number.
  Check the appropriate box:
     I am the creditor.
      I am the creditor's authorized agent.   (Attach a copy of power of attorney, if any.)

  I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my knowledge, information,
  and reasonable belief.
          /s/ Melissa Ann Anderson                                           Date 08/16/2019
          Signature




  Print: Melissa Ann Anderson                                                Title   VP Loan Documentation
          First Name            Middle Name              Last Name

    Specific Contact Information:                                             Wells Fargo Bank, N.A.
    P: 800-274-7025                                                           MAC N9286-01Y
    E: 180DayInquiries@wellsfargo.com                                         1000 Blue Gentian Road
                                                                              Eagan, MN 55121-7700




 Official Form 410S2                          Notice of PostPetition Mortgage Fees, Expenses, and Charges                                    page 2
 1134885-a91fddf7-2aa5-4b20-9441-97926fc2058c-
                                    Case 17-18950-AJC               Doc       Filed 08/16/19          Page 3 of 3
                             UNITED STATES BANKRUPTCY COURT
                                                        Southern District of Florida (Miami)
                                                                             Chapter 13 No. 17-18950
 In re:                                                                      Judge: A. Jay Cristol
 Luis Alberto Salgado and Sandra Salgado
                                                    Debtor(s).

                                                      CERTIFICATE OF SERVICE
 I hereby certify that on or before August 16, 2019, I served a copy of this Notice and all attachments upon each of the entities named below by
 the court's notice of electronic filing or by placing a copy thereof in an envelope, in the United States Mail with first class mail postage prepaid,
 addressed to each of them as follows:

 Debtor:                     By U.S. Postal Service First Class Mail Postage Prepaid:
                             Luis Alberto Salgado
                             Sandra Salgado
                             1115 NE 135 St
                             Miami, FL 33161


 Debtor's Attorney:          By U.S. Postal Service First Class Mail Postage Prepaid:
                             Patrick L Cordero, Esq
                             7333 Coral Way
                             Miami, FL 33155



 Trustee:                    By U.S. Postal Service First Class Mail Postage Prepaid:
                             Nancy K. Neidich
                             www.ch13miami.com
                             POB 279806
                             Miramar, FL 33027



                                                                             /s/ John Shelley
                                                                             InfoEx, LLC
                                                                             (as authorized agent for Wells Fargo Bank, N.A.)




1134885-16684358-20d1-4ede-8f2e-6ddb3b324078-
